Case 2:21-cv-00678-JS-AYS Document 116-4 Filed 06/29/21 Page 1 of 1 PageID #: 1481




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

   IN RE: HAIN CELESTIAL HEAVY METALS BABY
   FOOD LITIGATION

   This Document Relates to:                            Case No. 2:21-cv-00678-JS-AYS

   No. 1:21-cv-00870 (M. Walls)




               [PROPOSED] ORDER GRANTING MOTION TO WITHDRAW

         The motion of William C. Carmody, Steven M. Shepard and Arun S. Subramanian to

  withdraw as counsel to Plaintiffs Michelle Walls and N.W. in the above-captioned action, and to

  be removed from the CM/ECF service list for this matter, is GRANTED.



                                                     SO ORDERED.



  Dated:______________________                       ____________________________
                                                     Hon. Joanna Seybert
                                                     United States District Judge
